J-S12011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ILDELFONSO CRUZ                         :
                                         :
                   Appellant             :   No. 207 EDA 2021

              Appeal from the Order Entered January 4, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0008946-2011

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ILDELFONSO CRUZ                         :
                                         :
                   Appellant             :   No. 208 EDA 2021

              Appeal from the Order Entered January 4, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0008945-2011


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY BENDER, P.J.E.:                         FILED JUNE 24, 2022

     Appellant, Ildelfonso Cruz, appeals from the January 4, 2021 order

denying his timely-filed petition under the Post Conviction Relief Act (PCRA),

42 Pa.C.S. §§ 9541-9546. After careful review, we vacate the PCRA court’s

order, vacate Appellant’s sentence of registration requirements under

Pennsylvania’s Sex Offender Registration and Notification Act (SORNA), 42

Pa.C.S. §§ 9799.10–9799.41, and remand with instructions.
J-S12011-22



      The PCRA court summarized the pertinent facts and procedural history

of Appellant’s case, as follows:

      On April 21, 2011, [E.P.] went to her home located … in
      Philadelphia to pack clothes to bring to her mother’s house. [E.P.]
      asked Luis Ramon and his younger brother, Ricardo Ramon, to
      accompany her because she was having a problem with her ex-
      boyfriend, [] Appellant.

      [E.P.], Luis, and Ricardo arrived at [E.P.’s] home at approximately
      11:00 p.m. that night. While [E.P.] was packing her belongings,
      … []Appellant[] arrived. Appellant did not have a key to [E.P.’s]
      house nor did he have permission to be there. At some point
      thereafter, Appellant began attacking Luis[. H]e grabbed Luis
      from behind and stabbed him repeatedly[.] Luis sustained five
      stab wounds to the left back and two stab wounds to the left
      shoulder region. Luis eventually managed to escape to a nearby
      home of someone he knew; the resident there called an
      ambulance. Luis was transported to Temple Hospital where he
      was treated for multiple injuries including a collapsed lung. Luis
      was discharged from Temple Hospital on April 26, 2011.

      Moments after attacking Luis, Appellant grabbed [E.P.] and
      pushed her against a wall[. H]e began hitting her in her face with
      a closed fist. Appellant then forced [E.P.] to walk to his brother’s
      house by grabbing her and poking her with scissors. Once they
      arrived at [] Appellant’s brother’s house, they went into a
      bedroom[.] [] Appellant pushed the bed against the door,
      preventing [E.P.] from leaving. [] Appellant proceeded to curse at
      [E.P.] and hit her about her face and body. [] Appellant then
      threw [E.P.] on the floor and stabbed her in her forehead with the
      scissors. At some point, [E.P.], who was tired and in pain, fell
      asleep. When [E.P.] woke up, her clothes had been removed and
      Appellant was having sex with her. Appellant eventually drove
      [E.P.] to Einstein Hospital. [E.P.] was treated for multiple injuries
      including lacerations on her forehead and left palm. [E.P.] was
      subsequently transferred to Episcopal Hospital for a sexual assault
      evaluation. She was later discharged.

      Appellant was arrested on April 23, 2011. He was charged [in two
      separate cases] with two counts [each] of Attempted Murder, …
      Aggravated Assault, … Possession of an Instrument of Crime, …
      Simple Assault, [and] … Recklessly Endangering Another Person,


                                      -2-
J-S12011-22


     [as well as] one count [each] of Rape, … Kidnapping, … Burglary,
     … Intimidation of Witnesses or Victims, … Conspiracy, … Sexual
     Assault, … Criminal Trespass, … Indecent Assault, … Unlawful
     Restraint, … Terroristic Threats, and … False Imprisonment on Bills
     of Information CP-51-CR-0008945-2011 and CP-51-CR-0008946-
     2011.

     A jury trial commenced on February 27, 2014. Appellant was
     represented by Trevan Borum, Esquire.              At trial, the
     Commonwealth presented as evidence the live testimony of (1)
     [E.P.], (2) Luis Ramon, (3) Ricardo Ramon, (4) Police Officer
     Mitchell, (5) Police Officer Moore, (6) Police Officer Bowe, (7)
     Police Officer Krawcyzk, (8) Detective King, (9) Detective
     Newbert, (10) Dr. Cernetich, and (11) Dr. Goldberg. The defense
     did not present any witnesses.

     On March 7, 2014, the jury found Appellant guilty of the following
     charges on Bill of information CP-51-CR-0008945-2011:
     Attempted Murder, Aggravated Assault, and Possession of an
     Instrument of Crime. Appellant was found guilty of the following
     charges on Bill of Information CP-51-CR-0008946-2011: Rape,
     Kidnapping, and Sexual Assault. On June 12, 2014, this [c]ourt
     sentenced Appellant to an aggregate sentence of twenty-two and
     one-half (22½) to forty-five (45) years’ imprisonment.

     On June 18, 2014, defense counsel filed a Motion for
     Reconsideration of Sentence. On October 20, 2014, Appellant’s
     Motion was denied by operation of law. On October 24, 2014,
     Appellant completed a Notice of Appeal form. Although timely,
     defense counsel did not file the Notice; thus, the appeal period
     lapsed.

     On March 17, 2015, Appellant filed a pro se … []PCRA[] petition.
     J. Matthew Wolfe, Esquire, was subsequently appointed to
     represent the Appellant. [Attorney] Wolfe filed an Amended PCRA
     Petition on August 20, 2015; the basis of the petition was that []
     Appellant was denied his rights to due process and effective
     assistance of counsel because trial counsel failed to file a direct
     appeal to the Superior Court despite Appellant’s request to do so.
     Appellant requested that his appellate rights as well as his right to
     file post-sentence motions be reinstated nunc pro tunc. On April
     1, 2016, this [c]ourt granted Appellant’s PCRA Petition and
     reinstated Appellant’s appellate rights.

     On June 6, 2018, the Superior Court affirmed Appellant’s
     judgment of sentence. [See Commonwealth v. Cruz, 193 A.3d

                                     -3-
J-S12011-22


        1049 (Pa. Super. 2018) (unpublished memorandum).]                 The
        Supreme Court denied Appellant’s petition for allowance of appeal
        on November 21, 2018. [See Commonwealth v. Cruz, 197 A.3d
        1178 (Pa. 2018).] On October 15, 2019, Appellant filed a pro se
        PCRA Petition. Lawrence J. O’Connor, Esquire[,] was appointed
        defense counsel and an amended PCRA Petition was filed on
        December 3, 2019. The Commonwealth filed its response on
        March 12, 2020. On December 2, 2020, this [c]ourt sent a
        [Pa.R.Crim.P.] 907 Notice of Intent to Dismiss Appellant’s PCRA
        Petition.[1] On January 4, 2021, this [c]ourt denied Appellant’s
        PCRA Petition. In the interim, on December 29, 2020, Appellant
        prematurely filed a Notice of Appeal and a [Pa.R.A.P.] 1925(b)
        [concise s]tatement [of errors complained of on appeal]
        unprompted. This [c]ourt believes Appellant filed the Notice of
        Appeal in response to the December 2, 2020[] Notice of Intent to
        Dismiss. In the interests of judicial economy, this [c]ourt will treat
        Appellant’s Notice of Appeal as timely and properly filed from the
        January 4, 2021[] Order.[2]




____________________________________________


1 We note that, prior to the December 2, 2020 Rule 907 notice, this Court had
remanded Appellant’s case for the filing of such notice, as the court had not
originally done so. While the court claims that it issued a Rule 907 notice on
December 2, 2020, no such order appears on the docket in either of
Appellant’s two cases. Notwithstanding, Appellant does not raise any issue
regarding the filing of the Rule 907 notice or claim that he did not receive it.
Thus, any such arguments are waived for our review. See Commonwealth
v. Taylor, 65 A.3d 462, 468 (Pa. Super. 2013) (“The failure to challenge the
absence of a Rule 907 notice constitutes waiver.”).

2   Pennsylvania Rule of Appellate Procedure 905(a)(5) provides:
        A notice of appeal filed after the announcement of a determination
        but before the entry of an appealable order shall be treated as
        filed after such entry and on the day thereof.

Pa.R.A.P. 905(a)(5). Pursuant to this rule, we agree with the PCRA court that
it is appropriate to consider Appellant’s premature appeal as having been filed
on January 4, 2021, the date the court entered its final order dismissing his
petition. We have corrected the captions accordingly.

                                           -4-
J-S12011-22



PCRA Court Opinion (PCO), 6/4/21, at 1-4 (footnotes omitted). On June 4,

2021, the PCRA court filed a Rule 1925(a) opinion addressing the issues set

forth in Appellant’s Rule 1925(b) statement.

       Herein, Appellant states four issues for our review:

       1. Whether the PCRA court erred by dismissing the PCRA petition
       when clear and convincing evidence was presented to establish
       that trial counsel was ineffective for failing to investigate and
       present available defense evidence, failing to request and litigate
       a Franks[3] hearing, and refusing to allow [A]ppellant to testify in
       his own defense[?]

       2. Whether the PCRA court erred by dismissing the PCRA petition
       when clear and convincing evidence was presented to establish a
       violation of [A]ppellant’s Sixth Amendment right to effective
       representation of trial counsel, as well as the Commonwealth’s
       failure to exercise due diligence in bringing [A]ppellant to trial in
       violation of his speedy trial rights[?]

       3. Whether the PCRA court erred by dismissing [A]ppellant’s PCRA
       petition when clear and convincing evidence was presented to
       establish the trial court issued an illegal sentence by imposing a
       punitive registration requirement of SORNA in violation of his due
       process rights that extended the length of the sentence beyond
       the statutory maximum[?]

       4. Whether the PCRA court erred by failing to grant an evidentiary
       hearing[?]

Appellant’s Brief at 8.

       We begin by recognizing that “[t]his Court’s standard of review from the

grant or denial of post-conviction relief is limited to examining whether the

lower court’s determination is supported by the evidence of record and

whether it is free of legal error.” Commonwealth v. Morales, 701 A.2d 516,

____________________________________________


3   See Franks v. Delaware, 438 U.S. 154 (1978).


                                           -5-
J-S12011-22



520 (Pa. 1997) (citing Commonwealth v. Travaglia, 661 A.2d 352, 356 n.4

(Pa. 1995)).

     In Appellant’s first issue, he raises several claims of trial counsel’s

ineffectiveness. Our Supreme Court has directed that,

     a PCRA petitioner will be granted relief only when he proves, by a
     preponderance of the evidence, that his conviction or sentence
     resulted from the “[i]neffective assistance of counsel which, in the
     circumstances of the particular case, so undermined the truth-
     determining process that no reliable adjudication of guilt or
     innocence could have taken place.” 42 Pa.C.S. § 9543(a)(2)(ii).
     “Counsel is presumed effective, and to rebut that presumption,
     the PCRA petitioner must demonstrate that counsel’s performance
     was deficient and that such deficiency prejudiced him.”
     [Commonwealth v.] Colavita, … 993 A.2d [874,] 886 [(Pa.
     2010)] (citing Strickland [v. Washington, 466 U.S. 668 ...
     (1984)]). In Pennsylvania, we have refined the Strickland
     performance and prejudice test into a three-part inquiry. See
     [Commonwealth v.] Pierce, [527 A.2d 973 (Pa. 1987)]. Thus,
     to prove counsel ineffective, the petitioner must show that: (1)
     his underlying claim is of arguable merit; (2) counsel had no
     reasonable basis for his action or inaction; and (3) the petitioner
     suffered actual prejudice as a result. Commonwealth v. Ali, …
     10 A.3d 282, 291 (Pa. 2010). “If a petitioner fails to prove any of
     these prongs, his claim fails.” Commonwealth v. Simpson, …
     66 A.3d 253, 260 ([Pa.] 2013) (citation omitted). Generally,
     counsel’s assistance is deemed constitutionally effective if he
     chose a particular course of conduct that had some reasonable
     basis designed to effectuate his client’s interests. See Ali, supra.
     Where matters of strategy and tactics are concerned, “a finding
     that a chosen strategy lacked a reasonable basis is not warranted
     unless it can be concluded that an alternative not chosen offered
     a potential for success substantially greater than the course
     actually pursued.” Colavita, … 993 A.2d at 887 (quotation and
     quotation marks omitted).         To demonstrate prejudice, the
     petitioner must show that “there is a reasonable probability that,
     but for counsel’s unprofessional errors, the result of the
     proceedings would have been different.” Commonwealth v.
     King, … 57 A.3d 607, 613 ([Pa.] 2012) (quotation, quotation
     marks, and citation omitted). “‘[A] reasonable probability is a


                                    -6-
J-S12011-22


      probability that is sufficient to undermine confidence in the
      outcome of the proceeding.’” Ali, … 10 A.3d at 291 (quoting
      Commonwealth v. Collins, … 957 A.2d 237, 244 ([Pa.] 2008)
      (citing Strickland, 466 U.S. at 694….)).

Commonwealth v. Spotz, 84 A.3d 294, 311-12 (Pa. 2014).

      Here, Appellant presents three distinct sub-claims of trial counsel’s

ineffectiveness. First, he contends that his counsel was ineffective for refusing

to allow Appellant to testify, despite that Appellant “specifically communicated

to trial counsel his decision to testify in his own defense.” Appellant’s Brief at

14. Appellant claims that “[c]ounsel offered no explanation to [A]ppellant as

to the decision to not present his testimony as a witness.” Id. He maintains

that his underlying claim has arguable merit because counsel’s conduct

violated his Fifth Amendment right to testify in his own defense. Id. Appellant

further avers that “[t]he reasonableness prong was satisfied because counsel

failed to explain the decision to preclude [A]ppellant’s testimony, and because

the refusal to present [A]ppellant’s testimony was not reasonably designed to

advance the interests of [Appellant].” Id.

      Second, Appellant claims that his trial counsel was ineffective for not

filing a motion to suppress and seeking a Franks hearing. As our Supreme

Court recognized in Commonwealth v. Iannoccio, 480 A.2d 966 (Pa. 1984):

      [Franks] held that, where a defendant makes a substantial
      preliminary showing that a false statement was knowingly and
      deliberately, or with reckless disregard for the truth,
      included by an affiant in his application for a search warrant and
      where the alleged false statement was necessary to a finding of
      probable cause, the Fourth Amendment requires that a hearing be
      held at defendant’s request so that he might challenge the
      veracity and integrity of the warrant.


                                      -7-
J-S12011-22



Id. at 974 n.4 (emphasis added). In this case, Appellant argues that

      [t]he Affidavit of Probable Cause contained information that was
      material to the finding of probable cause that was provided by the
      complaining witness and was patently false. Complainant [E.P.]
      lied to police during their investigation of the case in order to
      divert attention away from her commission of the assault on
      complainant Luis Ramon. Arguable merit was established based
      on counsel’s failure to protect [A]ppellant’s due process and
      Fourth Amendment rights. Counsel’s failure to explain the tactics
      utilized satisfies the reasonableness standard, and both prongs of
      the ineffectiveness test were established.

Appellant’s Brief at 14.

      In his third sub-claim of ineffectiveness, Appellant insists that his trial

counsel failed “to properly cross-examine complaining witness [E.P.]….” Id.

at 15.   According to Appellant, “[p]roper cross-examination would have

revealed her corrupt motive to present perjured testimony, [and] her biases,

prejudices and ulterior motives that relate directly to the issues in this case.

Counsel failed to develop evidence that placed into question the credibility of

the witness.”   Id. (citation omitted).     These failures, Appellant contends,

violated his right to confront the witnesses against him, and lacked any

reasonable basis on the part of his counsel.

      Appellant maintains that each of these three errors by counsel — i.e.,

refusing to put Appellant on the stand, not seeking suppression and a Franks

hearing, and not properly cross-examining E.P. — caused an adverse effect

on his defense at his trial, and cumulatively caused him prejudice to a degree

that a new trial is warranted.




                                      -8-
J-S12011-22



      We disagree.       First, “[c]laims alleging ineffectiveness of counsel

premised on allegations that trial counsel’s actions interfered with an

accused’s right to testify require a defendant to prove either that ‘counsel

interfered with his right to testify, or that counsel gave specific advice so

unreasonable as to vitiate a knowing and intelligent decision to testify on his

own behalf.’”     Commonwealth v. Miller, 987 A.2d 638, 660 (Pa. 2009)

(quoting Commonwealth v. Nieves, 746 A.2d 1102, 1104 (Pa. 2000)).

      Appellant has not met this burden of proof.           While he contends that

counsel refused to put him on the stand, the record belies this claim. As the

PCRA court points out, Appellant was thoroughly colloquied about his decision

not to testify.   See PCO at 11-12 (quoting N.T. Trial, 3/5/14, at 74-76).

Notably, the court informed Appellant that he had “an absolute right to testify

in this matter,” and Appellant expressly stated that he did not wish to do so.

Id. (citation omitted). The court stressed that the decision was “totally up to”

Appellant, and he stated that he understood. Id. (citation omitted). Appellant

confirmed that no one had forced or threatened him to make the decision not

to testify, and that he was doing so of his own free will. Id. (citation omitted).

Finally, Appellant stated that he was satisfied with the representation of his

counsel. Id. (citation omitted).

      In   rejecting   Appellant’s   “speculative   claim    that   he   ‘specifically

communicated to trial counsel his decision to testify in his own defense[,]’”

the PCRA court observed that he did not provide “any evidence in furtherance

of this claim,” especially considering the colloquy discussed supra. Id. at 12.

                                       -9-
J-S12011-22



Thus, the court concluded that “Appellant’s claim is speculative, undeveloped,

and wholly unsubstantiated by the record.” Id. We discern no error or abuse

of discretion in the court’s decision. Thus, no relief is due on Appellant’s first

sub-claim of ineffectiveness.

        The PCRA court also rejected Appellant’s second assertion that his

counsel was ineffective for not filing a motion to suppress or seeking a Franks

hearing. The court noted that “Appellant [did] not present any evidence or

specific argument in furtherance” of this claim. Id. at 9. More specifically,

the court explained:

        Appellant … claim[s] that the complaining witnesses, including
        [E.P.,] conspired to lie and, thus, … the affidavit of probable cause
        was “patently false[.”] However, Appellant does not allege what
        evidence exists that would have impeached the affidavit,
        specifically how and in what capacity the complaining witness lied,
        nor does Appellant cite those specific facts he claims were
        fabricated based on false testimony. Accordingly, Appellant’s
        claim should be dismissed because it is unsubstantiated,
        undeveloped, and without evidentiary support in the record.

Id. The court also stressed that “Appellant has failed to articulate on what

basis trial counsel should have filed a Franks motion and why said motion

would have succeeded” and, thus, he cannot prove “that the filing of one

would     have   been    strategically    and     tactically   advantageous.”   Id.

Consequently, the court maintained that it had properly dismissed Appellant’s

“speculative and spurious” ineffectiveness claim. Id. at 10.

        On appeal, Appellant again offers no elaboration of what factual

averments in the affidavit of probable cause were ostensibly untrue, or any

discussion of how the affiant “knowingly and deliberately, or with reckless

                                         - 10 -
J-S12011-22



disregard for the truth,” included such untruths in the affidavit of probable

cause. Iannoccio, 480 A.2d at 974 n.4. Thus, Appellant has failed to prove

that a Franks hearing would have been granted, had counsel sought one.

      Appellant also fails to discuss what other arguments counsel could have,

or should have, raised in a motion to suppress. This Court has stated:

      When briefing the various issues that have been preserved, it is
      an appellant’s duty to present arguments that are sufficiently
      developed for our review. The brief must support the claims with
      pertinent discussion, with references to the record and with
      citations to legal authorities.     Citations to authorities must
      articulate the principles for which they are cited.

      This Court will not act as counsel and will not develop arguments
      on behalf of an appellant. Moreover, when defects in a brief
      impede our ability to conduct meaningful appellate review, we
      may dismiss the appeal entirely or find certain issues to be
      waived.

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007).

Consequently, we agree with the PCRA court that Appellant’s second sub-claim

of ineffectiveness is meritless and/or waived.

      The same is true for Appellant’s third ineffectiveness sub-claim, in which

he contends that counsel ineffectively cross-examined E.P. Appellant offers

no elaboration on what corrupt motives, biases, or prejudices about which his

attorney failed to question E.P. While he also complains that counsel “failed

to recall [E.P.] during the defense’s case-in-chief, despite repeated requests

by [A]ppellant[,]” he does not explain why he wanted to recall E.P., or how

he was prejudiced by counsel’s failure to do so. In sum, Appellant fails to

meaningfully develop any argument regarding counsel’s cross-examination of


                                    - 11 -
J-S12011-22



E.P. or his failure to recall her as a defense witness that would establish that

counsel acted ineffectively.    Thus, Appellant’s third sub-claim challenging

counsel’s representation is waived and does not warrant relief. See Hardy,

supra.

      Moving on to Appellant’s second issue, he contends that he is entitled

to relief because he established in his petition that his conviction resulted from

“[a] violation of the Constitution of this Commonwealth or the Constitution or

laws of the United States which, in the circumstances of the particular case,

so undermined the truth-determining process that no reliable adjudication of

guilt or innocence could have taken place.” 42 Pa.C.S. § 9543(a)(2)(i). In

support, Appellant cursorily reiterates that his right to testify in his own

defense, and his right to effective assistance of counsel, were violated for the

reasons set forth in his first issue.         Because we found those claims

undeveloped and/or meritless, he has failed to prove his constitutional rights

were violated.

      Additionally, Appellant contends that his constitutional right to a speedy

trial was violated because he “waited over [three] years” between his arrest

and trial. Appellant’s Brief at 17. Appellant’s claim implicates Pa.R.Crim.P.

600, which “has the dual purpose of both protecting a defendant’s

constitutional speedy trial rights and protecting society’s right to effective

prosecution of criminal cases.” Commonwealth v. Bradford, 46 A.3d 693,

701 (Pa. 2012) (citations omitted). The Bradford Court continued:




                                     - 12 -
J-S12011-22


      To protect the defendant’s speedy trial rights, Rule 600 ultimately
      provides for the dismissal of charges if the Commonwealth fails to
      bring the defendant to trial within 365 days of the filing of the
      complaint (the “mechanical run date”), subject to certain
      exclusions for delays attributable to the defendant. Pa.R.Crim.P.
      600(A)(3), (G). Conversely, to protect society’s right to effective
      prosecution prior to dismissal of charges, [R]ule 600 requires the
      court to consider whether the [C]ommonwealth exercised due
      diligence, and whether the circumstances occasioning the delay of
      trial were beyond the Commonwealth’s control. If the
      Commonwealth exercised due diligence and the delay was beyond
      the Commonwealth’s control, “the motion to dismiss shall be
      denied.” Pa.R.Crim.P. 600(G). The Commonwealth, however,
      has the burden of demonstrating by a preponderance of the
      evidence that it exercised due diligence. As has been oft stated,
      [d]ue diligence is fact-specific, to be determined case-by-case; it
      does not require perfect vigilance and punctilious care, but merely
      a showing the Commonwealth has put forth a reasonable effort.
      “If, at any time, it is determined that the Commonwealth did not
      exercise due diligence, the court shall dismiss the charges and
      discharge the defendant.” Pa.R.Crim.P. 600(G).

Id. at 701-02 (some internal citations and quotation marks omitted).

      In the present case, we first observe that Appellant’s counsel filed

several Rule 600 motions seeking Appellant’s release from incarceration and

the dismissal of the charges against him. Appellant offers no explanation for

why he did not, or could not, have challenged the trial court’s rulings on these

motions on direct appeal, thus waiving any post-conviction assertion that the

court violated his constitutional right to a speedy trial.   See 42 Pa.C.S. §

9543(a)(3) (stating that, to be eligible for PCRA relief, a petitioner must prove

“[t]hat the allegation of error has not been previously litigated or waived”);

42 Pa.C.S. § 9544(b) (“For purposes of this subchapter, an issue is waived if

the petitioner could have raised it but failed to do so before trial, at trial,




                                     - 13 -
J-S12011-22



during unitary review, on appeal or in a prior state post[-]conviction

proceeding.”).

      Moreover, we also deem waived Appellant’s cursory attempt to frame

this claim as a challenge to his trial counsel’s representation.    Aside from

briefly stating that this “constitutional claim[] cannot be deemed waived by

counsel’s failure to raise it[,]” Appellant’s offers no developed discussion of

the three prongs for proving counsel’s ineffectiveness. Appellant’s Brief at 17.

Instead, his entire argument in support of his Rule 600 claims is as follows:

      The Commonwealth’s failure to exercise due diligence in bringing
      [A]ppellant to trial substantially prejudiced him and had an
      adverse effect on the outcome of the case. Appellant waited over
      3 years before trial, well in excess of the 12 months required by
      law. Several continuances were considered by the court to be
      defense continuances, and the time was ruled excludable.
      However, [A]ppellant was not aware of the nature of these
      continuances and did not agree to them. More importantly, the
      Commonwealth consistently failed to exercise [its] due diligence
      because [it] failed to advise the court at each continuance of the
      mechanical and adjusted run dates. A defense continuance is
      certainly excludable time and extends the adjusted run date, but
      it does not relieve the Commonwealth of its responsibility to
      advise the court of the mechanical and adjusted time limits
      pursuant to [A]ppellant’s speedy trial and Rule 600 rights. The
      Commonwealth’s failure to exercise due diligence resulted in an
      egregious violation of [A]ppellant’s right to a speedy trial. A
      reliable determination of guilt was not made at trial because the
      case should have been dismissed based on the violation of
      Appellant’s speedy trial rights.

Id. at 17-18.

      In rejecting Appellant’s Rule 600 claim, the PCRA court explained that:

      [T]he record demonstrates that several Rule 600 motions were
      filed.  Some of these motions sought release from pretrial
      incarceration; others sought dismissal of the charges against

                                     - 14 -
J-S12011-22


      Appellant. Appellant’s [Rule] 1925(b) Statement does not clarify
      which motion is the subject of the instant appeal, nor does [he]
      specify how the [c]ourt erred. Appellant claims vaguely that he
      was not aware of the continuances requested by counsel, and that
      he would not have agreed to them as such. As our appellate
      courts have recognized, when a [d]efendant fails to adequately
      “identify in a concise manner the issues sought to be pursued on
      appeal, the trial court is impeded in its preparation of a legal
      analysis which is pertinent to those issues.” In re Estate of
      Daubert, 757 A.2d 962, 963 (Pa. Super. 2000). “In other words,
      a Concise Statement which is too vague to allow the court to
      identify the issues raised on appeal is the functional equivalent to
      no Concise Statement at all.” Commonwealth v. Dowling, 778
      A.2d 683, 686-87 (Pa. Super. 2001). Since Appellant fails to
      adequately identify the issue sought to be pursued on appeal, this
      claim is waived.

PCO at 14.

      Like in his Rule 1925(b) statement, Appellant does not specifically state

in his appellate brief what defense continuances were requested and granted

without his consent. He also does not explain exactly how the Commonwealth

failed to exercise due diligence, aside from stating that it did not inform the

court at each continuance of the mechanical and adjusted run dates.

However, Appellant cites no case law to support that this purported failure by

the Commonwealth would alone constitute a violation of its obligation to act

with due diligence. More importantly, he does not explain how his trial counsel

acted ineffectively in litigating the Rule 600 motions, and any challenge to the

court’s denial of those motions is waived due to Appellant’s failure to raise it

on direct appeal. Thus, we discern no error in the PCRA court’s dismissal of

Appellant’s   waived,   undeveloped,   and    legally   unsupported   argument

regarding Rule 600. See Hardy, supra.



                                     - 15 -
J-S12011-22



      In light of our disposition of Appellant’s first two issues, we reject his

argument — raised in his fourth issue on appeal — that an evidentiary hearing

is warranted on his ineffectiveness or Rule 600 claims. See Appellant’s Brief

at 19-20.   However, for the following reasons, we conclude that further

proceedings are required on Appellant’s third issue, in which he argues that

the court imposed an illegal sentence by mandating that Appellant register as

a sex offender for life under Tier III of SORNA.       In support of his claim,

Appellant explains that,
      [s]ubsequent to the imposition of [his] sentence, the Pennsylvania
      Supreme Court deemed SORNA unconstitutional as applied to
      certain registrants in Commonwealth v. Muniz[,] 164 A.[3]d
      1198 ([Pa.] 2017). The [C]ourt determined that [SORNA] was
      indeed punitive in nature.      As applied to [A]ppellant…, the
      imposition of the Tier [III] SORNA registration requirement
      incurred upon him a punitive sanction for life, well in excess of the
      combined mandatory sentences for all the crimes for which he was
      convicted and sentenced.         Effectively, [A]ppellant … was
      sentenced to some form of punishment for the term of his life.
      Because a life sentence is greater than the statutory maximum for
      all the combined sentences applied to him, the sentence imposed
      must be deemed illegal.

Appellant’s Brief at 18-19.

      Appellant also insists that “the SORNA registration [requirement]

violated [his] due process rights based on the Act’s declaration that registrants

are highly likely to repeat their behavior and are dangerous.” Id. at 19. He

avers:

      The Act does not provide [A]ppellant any opportunity to prove that
      he is not highly likely to repeat the offense or similar behaviors,
      and that issue was never established during trial. As such,
      [A]ppellant was never provided the opportunity to defend himself
      on this issue, which amounts to a denial of his due process rights.

                                     - 16 -
J-S12011-22


      Further, protection of his reputation is a recognized fundamental
      right under the Pennsylvania Constitution. Effectively, SORNA
      registration denied [A]ppellant his right to reputation through the
      presumption that he is dangerous and a high risk to repeat
      sexually criminal behavior. Without any evidence to support this
      presumption, [A]ppellant was effectively denied his fundamental
      right of reputation as recognized by the Pennsylvania Constitution.
      Appellant … was entitled to relief based on the imposition of an
      illegal sentence, and the PCRA court erred by dismissing the
      petition.

Id.

      Again, Appellant fails to cite or discuss any legal authority to support his

arguments. Nevertheless, his legality-of-sentencing claim cannot be waived

and, for the following reasons, we conclude that it warrants relief.

      In Muniz, our Supreme Court held that SORNA is punitive in nature and

that its retroactive application to defendants whose crimes were committed

prior to its enactment violates the ex post facto clause of the United States

and Pennsylvania Constitutions. See Muniz, 164 A.3d at 1219-23. Following

Muniz, and Commonwealth v. Butler, 173 A.3d 1212 (Pa. Super. 2017),

rev'd, 226 A.3d 972 (Pa. 2020), the Pennsylvania General Assembly enacted

legislation to amend SORNA. See Act of Feb. 21, 2018, P.L. 27, No. 10 (Act

10). Act 10 amended several provisions of SORNA, and also added several

new sections found at 42 Pa.C.S. §§ 9799.42, 9799.51-9799.75. In addition,

the Governor of Pennsylvania signed new legislation striking the Act 10

amendments and reenacting several SORNA provisions, effective June 12,

2018. See Act of June 12, 2018, P.L. 1952, No. 29 (Act 29). Through Act 10,

as amended in Act 29 (collectively, SORNA II), the General Assembly split



                                     - 17 -
J-S12011-22



SORNA’s former Subchapter H into a Revised Subchapter H and Subchapter I.

Subchapter I addresses sexual offenders who, like Appellant, committed an

offense on or after April 22, 1996, but before December 20, 2012. See 42

Pa.C.S. §§ 9799.51-9799.75. Subchapter I contains less stringent reporting

requirements than Revised Subchapter H, which applies to offenders who

committed an offense on or after December 20, 2012. See 42 Pa.C.S. §§

9799.10-9799.42.

      In the case sub judice, Appellant committed his offenses in April of 2011,

before SORNA became effective on December 20, 2012.           Thus, under the

rationale of Muniz, applying SORNA to Appellant seemingly violates the ex

post facto clause of the United States Constitution, rendering his current

sentence illegal.      The PCRA court, however, concluded that Muniz is

distinguishable for the reasons set forth by this Court in Commonwealth v.

Haughwout, 198 A.3d 403 (Pa. Super. 2018), appeal denied, 207 A.3d 905

(Pa. 2019). There, Haughwout was convicted of indecent assault in 2002 and

was subject to lifetime registration requirements under Megan’s Law I.

Haughwout, 198 A.3d at 404. In 2015, he pled guilty to failing to comply

with his registration requirements and was sentenced to a term of

incarceration.   Id.    On appeal, Haughwout argued that this Court should

vacate his conviction for failing to comply with his registration requirements,

insisting that Muniz “rendered SORNA unconstitutional in its entirety and that

prior law under which Appellant was deemed a lifetime registrant cannot be

revived.” Id. at 405. In rejecting Haughwout’s argument, we stressed that

                                    - 18 -
J-S12011-22



“the Muniz [C]ourt did not find SORNA unenforceable in all contexts; rather

the Supreme Court held that SORNA was unconstitutional as applied to Muniz

because it changed his registration requirement from ten years to lifetime

registration, and thus, increased his punishment for indecent assault after he

committed the offense.” Id. (emphasis in original). Because Haughwout “was

subject to lifetime registration upon his initial conviction and the enactment

of SORNA did not change his reporting period[,]” we found that his case was

distinguishable from Muniz and his sentence was legal. Id.

     Analogizing Haughwout to the present case, the PCRA court explains:

     In this case, Appellant’s reliance on … Muniz … is misplaced
     because, similar to … Haughwout, Appellant was subject, at the
     time of his conviction and sentencing, to lifetime registration.
     Accordingly, neither the enactment of SORNA nor the Supreme
     Court’s holding in Muniz affect Appellant’s lifetime registration
     requirement, nor do they change Appellant’s punishment ex post
     facto because Appellant was already subject to lifetime
     registration under his initial conviction and sentencing. Unlike the
     defendant in … Muniz…, in this case SORNA did not in any
     capacity change the requirements of Appellant’s sexual offender
     registration. Therefore, similar to the holding in … Haughwout…,
     because SORNA did not change Appellant’s lifetime registration
     requirement, the Pennsylvania Supreme Court’s holding in Muniz
     is inapplicable to the present matter and Appellant’s claim should
     be dismissed.

PCO at 18-19.

     We disagree with the PCRA court’s conclusion. Initially, there appears

to be a split between Haughwout and other cases by this Court holding that

SORNA’s retroactive application is unconstitutional even though it does not

change the defendant’s prior registration requirements.            See, e.g.,



                                    - 19 -
J-S12011-22



Commonwealth v. Horning, 193 A.3d 411, 416-17 (Pa. Super. 2018)

(holding that SVP registration under SORNA violated Muniz even though the

defendant would have been required to register for his lifetime under Megan’s

Law II; although the defendant’s registration period remained the same,

SORNA    “augment[ed]    the    registration   requirements…,    which   included

quarterly in-person reporting and the posting of [ ] personal information on

the Pennsylvania State Police website”), appeal denied, 204 A.3d 370 (Pa.

2019); Commonwealth v. Moore, 2018 WL 4610153 (Pa. Super. 2018)

(unpublished memorandum) (relying on Horning to reach same result).

     Moreover, our rationale in Haughwout has been undercut by our

Supreme Court’s more recent decision in Commonwealth v. Santana, 266

A.3d 528 (Pa. 2021). There, Santana had committed rape in New York in

1983, and was subject to a lifetime registration requirement in New York after

it passed its “Sex Offender Registration Act” (SORA) in 1995. Id. at 530.

When Santana moved to Pennsylvania in 2015, he was automatically subject

to lifetime registration requirements under SORNA.         Id.     Santana was

subsequently arrested and pled guilty to failing to comply with his SORNA

registration requirements.     Id. at 531.     On appeal, Santana argued that

applying SORNA to him constituted an ex post facto violation under the

rationale of Muniz. The Commonwealth, however, insisted that Muniz did

not apply “because Santana did not face an increase in punishment when he

moved from New York to Pennsylvania.” Id. at 535. It also argued “that

Muniz was not an all-encompassing constitutional ruling. Rather, … this Court

                                     - 20 -
J-S12011-22



held that SORNA was only unconstitutional when its after-the-fact application

increased an offender’s reporting and registration obligations from ten years

to a lifetime. Only then would SORNA function as an increase in punishment.”

Id.

       The Santana Court rejected the Commonwealth’s position, stressing

that

       [t]he question is not whether SORA and SORNA impose the same
       or different registration periods. The analysis does not examine
       whether a new resident’s crossing of Pennsylvania's borders
       actually increased the length of Santana’s punishment. It does
       not even matter where Santana committed the triggering offense.
       For present purposes, what matters most is when that crime
       occurred.

Id. at 536 (emphasis in original). The Court further clarified that its statement

of ex post facto law in Muniz “was incomplete[,]” as “[t]he United States

Constitution does not require a defendant to prove that he, in fact, was

disadvantaged by the retroactively applied law.” Id.; see also California

Dept. of Corrections v. Morales, 514 U.S. 499 (1995) (“[T]he focus of the

ex post facto inquiry is not on whether a legislative change produces some

ambiguous sort of ‘disadvantage,’ … but on whether any such change alters

the definition of criminal conduct or increases the penalty by which a crime is

punishable.”).     The Court then distilled the ex post facto analysis to the

following questions: “First, a court must ask when the initial offense was

committed.       Second, the court must ask whether the challenged law was

enacted after the occurrence of the triggering offense and was then applied

retroactively.    If so, the final question is whether that retroactive law is

                                     - 21 -
J-S12011-22



punitive or increases the penalty for the existing crime.” Id. at 537 (emphasis

added).

       Because Santana committed his initial offense in 1983, SORNA was

clearly being applied to him retroactively, and SORNA was declared punitive

in Muniz, “SORNA’s application to Santana [was] an ex post facto law.” Id.

at 539. The Court clarified that Muniz should not be read as holding that

SORNA is unconstitutional only as applied to Muniz or similarly situated

defendants.4 The Court explained that, instead, its “ex post facto analysis [in

Muniz] was based upon an objective review of SORNA’s statutory elements.

We analyzed those elements for the impact that they had on all Tier III

offenders.      Nothing about our decision implies that the statute was

unconstitutional only as to Muniz himself, or based upon his unique

circumstances.” Id.

       Here, as in Muniz and Santana, Appellant committed his crime pre-

SORNA, and that statute was clearly applied to him retroactively. As Santana

clarifies, Muniz held that SORNA is punitive and cannot be retroactively

applied to someone whose crime was committed prior to SORNA’s effective

date. Thus, it is irrelevant whether Appellant’s length of registration increased

with the passage of SORNA; its application to him constitutes an ex post facto
____________________________________________


4 Muniz was convicted of indecent assault in 2007, at which time his offenses
would require him to register as a sex offender for ten years under then-
effective Megan’s Law III. See Muniz, 164 A.3d at 1193. Muniz absconded
before his sentencing hearing and was not arrested and sentenced until 2014.
At that point, Megan’s Law III had been replaced by SORNA, which subjected
Muniz to lifetime registration as a sex offender.

                                          - 22 -
J-S12011-22



law that renders his registration requirements under SORNA illegal.

Accordingly, we vacate Appellant’s registration requirements under SORNA

and remand for the court to impose, and provide proper notification of, the

applicable registration requirements under Subchapter I of SORNA II.5

       Order vacated.        SORNA registration requirements vacated.            Case

remanded      for   imposition     and    notification   of   SORNA   II   registration

requirements. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/24/2022




____________________________________________


5Our Supreme Court has held that Subchapter I of SORNA II is not punitive
and, therefore, it may be retroactively applied to Appellant.       See
Commonwealth v. Lacombe, 234 A.3d 602, 627 (Pa. 2020).


                                          - 23 -